Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest establishing a space coordinate system according to the central point and the sensor plane, wherein an origin of the space coordinate system is the central point, an X-Y plane of the space coordinate system is the sensor plane, an axis Z of the space coordinate system is a straight line on which a first unit normal vector is, the first unit normal vector being perpendicular to the X-Y plane at the origin; and calculating a second unit normal vector to the surface of the curved surface part according to the curved surface expression, in combination with the other claimed limitations; Regarding claim 8, the prior art does not teach or suggest  a space coordinate system establishment module, configured to establish a space coordinate system according to the central point and the sensor plane, wherein an origin of the space coordinate system is the central point, an X-Y plane of the space coordinate system is the sensor plane, an axis Z of the space coordinate system is a straight line on which a first unit normal vector is, the first unit normal vector being perpendicular to the X-Y plane at the origin, and a curved surface expression determining module, configured to determine a curved surface expression of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference listed on the attached PTO-892 is cited to show measuring a surface to guide the robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        






February 19, 2021